Citation Nr: 1721395	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from September 1973 to February 1974, with additional periods of reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

In his June 2013 VA Form 9, substantive appeal, the appellant requested a Travel Board hearing.  In August 2014 correspondence, VA notified the appellant that his hearing was scheduled for October 10, 2014.  Unfortunately, the hearing notice was sent to the wrong address, and the appellant failed to report for his hearing.  A November 2014 report of contact confirms that the appellant did not attend the hearing because he was unaware of it and that he still requested a hearing.  As he is entitled to a hearing, and as Travel Board hearings (as well as videoconference hearings) are scheduled by the RO, a remand to arrange for such is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

The AOJ should verify the appellant's correct current mailing address, and then reschedule him for a Travel Board hearing (or a videoconference hearing in the alternative if he so desires).  The appellant and his representative should be notified of the date, time, and location of the hearing at the confirmed current address.  The case should thereafter be processed in accordance with established appellate practices.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




